            Case 5:16-cv-02847-BLF Document 43 Filed 03/13/19 Page 1 of 3



1    JAMES R. WILLIAMS, County Counsel (S.B. #271253)
     STEPHEN H. SCHMID, Deputy County Counsel (S.B. #078055)
2    OFFICE OF THE COUNTY COUNSEL
     70 West Hedding Street, East Wing, Ninth Floor
3    San Jose, California 95110-1770
     Telephone: (408) 299-5900
4    Facsimile: (408) 292-7240
5    Attorneys for Defendant
     COUNTY OF SANTA CLARA
6

7

8                                      UNITED STATES DISTRICT COURT
9                                   NORTHERN DISTRICT OF CALIFORNIA
10

11   MICHEL HERMANGE,                                             No. 16-CV-02847-BLF
12                    Plaintiff,                                  DEFENDANT COUNTY OF SANTA
                                                                  CLARA’S ADMINISTRATIVE MOTION
13   v.                                                           TO CONTINUE FINAL PRETRIAL
                                                                  CONFERENCE; AND [PROPOSED]
14   COUNTY OF SANTA CLARA,                                       ORDER
                                                                  [U.S.D.C.N.D. LOCAL RULE 7-11, 16-2(d)]
15                    Defendant.
16

17           Defendant County of Santa Clara files this administrative motion to continue the Final

18   Pretrial Conference date from April 11, 2019 to May 16, 2019 pursuant to Civil Local Rules 7-11

19   and 16-2(d). The trial date for this case is May 20, 2019. Shortly after the hearing of Defendant’s

20   motion for summary judgment on February 21, 2019, the Court ordered the parties to a settlement

21   conference before U.S. Magistrate Judge DeMarchi. The motion is under submission. Judge

22   DeMarchi’s first available date for a settlement conference is April 25, 2019 – which is fourteen

23   days after the Final Pretrial Conference, and 28 days after the parties are required to exchange and

24   lodge/file exhibit binders, witness lists, motions in limine, jury instructions and other items

25   according to Judge Freeman’s Standing Order re Final Pretrial Conference – Jury Trial.

26   //

27   //

28   //
                                                             1
     Defendant County of Santa Clara’s Administrative Motion to                              16-CV-02847-BLF
     Continue Final Pretrial Conference; and [Proposed] Order
            Case 5:16-cv-02847-BLF Document 43 Filed 03/13/19 Page 2 of 3



1            Continuance of the Final Pretrial Conference to either May 9, 2019 or May 16, 2019 will
2    afford the parties and the Court opportunity to save time and resources if the case is settled on April
3    25, 2019. Defendant has reached out to pro se Plaintiff to obtain a stipulation for this requested
4    relief but to date Plaintiff has not responded (negatively or otherwise).
5    Dated: March 6, 2019                                     Respectfully submitted,
6                                                             JAMES R. WILLIAMS
                                                              COUNTY COUNSEL
7

8                                                        By: /s/ Stephen H. Schmid
                                                            STEPHEN H. SCHMID
9                                                           Deputy County Counsel
10                                                            Attorneys for Defendant
                                                              COUNTY OF SANTA CLARA
11

12

13          DECLARATION OF STEVE SCHMID IN SUPPORT OF DEFENDANT COUNTY
      OF SANTA CLARA’S ADMINISTRATIVE MOTION TO CONTINUE FINAL PRETRIAL
14                               CONFERENCE
15

16           I, Steve Schmid, declare:
17           1.       I am an attorney licensed to practice before the Courts of the State of California and
18   am admitted to practice in the United States District Court for the Northern District of California. I
19   am employed by the County of Santa Clara Office of County Counsel, attorney for Defendant
20   herein, as a Deputy County Counsel and am responsible for handling defense of this action on behalf
21   of Defendant County of Santa Clara.
22           2.       This case is set for trial on May 20, 2019. On February 21, 2019, the Court ordered
23   the parties to a Settlement Conference before U.S. Magistrate Judge DeMarchi. My office contacted
24   Judge DeMarchi’s clerk and learned that April 25, 2019 was the earliest available date for a
25   settlement conference. Our office asked the clerk for an earlier date because of the April 11, 2019
26   Final Pretrial Conference but were advised that nothing could be done. We were told there was a
27   chance that March 15, 2019 might open up, and that we should check back with the clerk on March
28   //
                                                             2
     Defendant County of Santa Clara’s Administrative Motion to                              16-CV-02847-BLF
     Continue Final Pretrial Conference; and [Proposed] Order
               Case 5:16-cv-02847-BLF Document 43 Filed 03/13/19 Page 3 of 3



1    1, 2019. Our office contacted the clerk on March 1, 2019 and was advised that the March 15, 2019
2    date did not free up and so we are left with April 25, 2019 for the settlement conference.
3               3.     On February 25, 2019 and March 4, 2019 I sent pro se Plaintiff emails requesting that
4    he consider stipulating to continue the Final Pretrial Conference to a date in May 2019. I have not
5    received any response to date.
6               I declare under penalty of perjury under the laws of the State of California that the foregoing
7    is true and correct and, if called upon to testify to such facts, I could do so competently. Executed at
8    San José, California on this 5th day of March 2019.
9

10                                                             /s/ Stephen H. Schmid
                                                              STEPHEN H. SCHMID
11

12

13                                                       ORDER
14              It is hereby ordered that the Final Pretrial Conference is continued from April 11, 2019 to
15   May 16, 2019.
16

17   Dated: __________________
             March 13, 2019                                       _______________________________
                                                                     BETH LABSON FREEMAN
18
     1960469
19

20

21

22

23

24

25

26

27

28
                                                             3
     Defendant County of Santa Clara’s Administrative Motion to                                16-CV-02847-BLF
     Continue Final Pretrial Conference; and [Proposed] Order
